Nebraska Court of Appeals Memorandum Opinions
           NOT Selected for Posting to Court Website

           (released the week prior to September 11, 2018)


The following memorandum opinions were filed by the Nebraska Court of
Appeals and can be viewed using SSCALES:



A-18-123            In re Interest of Losciano T.
A-18-241            State v. Campbell
A-18-278            In re Interest of Gabriel T.


The above-listed memorandum opinions can be viewed online through the
appellate court case search available by subscription through Nebraska.gov:
http://www.nebraska.gov/subscriber/.

Current subscribers to Nebraska.gov can search appellate court cases here:
https://www.nebraska.gov/courts/sccales/.